Dissenting Opinion by
Judge Crumush, Jr.:
I must respectfully dissent.
The participation of the Board in the prosecutorial decision was too extensive to be cured by remand and I would reverse it. I must disagree with the conclusion of the majority that the Board’s participation in the initial decision to prosecute did not render the adjudication invalid per se.
*552It must be emphasized that the same individuals on the Board performed both the judicial and prosecutorial functions in this case. The decision to prosecute is the fundamental prosecutorial decision and necessitates a determination that there is probable cause to believe that a defendant is guilty. Such, a predetermination of guilt cannot be forgotten by an individual when he in effect puts on new robes and hears the case as judge. In Dussia v. Barger, 466 Pa. 152,165, 351 A.2d 667, 674 (1975), our Supreme Court held that
[t]he decision to institute a prosecution is such a fundamental prosecutorial function that it alone justifies concluding a dual capacity where the individual also is charged with the responsibility of making the ultimate determination of guilt or innocence. Moreover, it is a decision which requires a judgment as to the weight of the evidence against the accused, a judgment which is incompatible with the judicial function or providing an impartial forum for resolution of the issues presented. (Footnote omitted.)
This case is indistinguishable from Dussia in that the same individuals performed both the prosecutorial and judicial functions. It is also indistinguishable- from Gardner v. Repasky, 434 Pa. 126, 252 A.2d 704 (1969), where a member of the Civil Service Commission which heard the appeal of a suspended fireman had been a member of the board which originally brought the complaint. The Court held this position an “independent ground for reversal,” Gardner, supra, 434 Pa. at 129, 252 A.2d at 705, even though the member had taken no part in bringing the complaint. The Court held:
This is not to the point. ‘. . . [A]ny tribunal permitted by law to try cases and-controversies must not only be unbiased but must avoid even *553the appearance of bias.’ Commonwealth Coatings Corp. v. Continental Casualty, 393 U.S. 145-50, 21 L.Ed. 2d 301, 37 L.W. 4037-38 (1968). A man cannot sit as judge when he is a member of a board which has brought the accusations. (Emphasis added.)
The case of State Dental Council v. Pollock, 457 Pa. 264, 318 A.2d 910 (1974), cited by the majority in support of its holding, is, in my view, distinguishable. There the Supreme Court specifically found that the legal office of the Commission of Professional and Occupational Affairs had made the decision to prosecute, while here the majority admits that the Board participated in that decision. I believe that this distinction is crucial.
I also cannot agree with the majority that a finding of actual bias is necessary to invalidate the Board’s decision. In Schlesinger Appeal, 404 Pa. 584, 598, 172 A.2d 835, 841 (1961), our Supreme Court held that a showing of prejudice was not required “to vitiate a judicial procedure as being violative of due process. Merely, ‘a possible temptation to the average man as a judge . . . not to hold the balance nice, clear and true’ is sufficient.”
Vandergrift Borough v. Polito, 407 Pa. 286, 180 A.2d 215 (1962), cited by the majority for the contrary proposition, is not controlling. In Vander grift the appellant claimed that he had not received an unbiased hearing after the Supreme Court ordered remand because the tribunal had members who had participated in the original trial. In contrast, the claim in Schlesinger was, as here, that the same body had impermissibly mixed prosecutorial and judicial functions.
Given my view that the actions of the Board were improper, 1 cannot agree that a remand is appropriate. The members of the Board who will hear this *554case serve six-year terms pursuant to The Administrative Code of 1929, Act of April 9, 1929, P.L. 177, as amended, 71 P.S. §124, and it is probable that the same individuals who heard this case originally will hear it again. This case was of extreme length and is unlikely to have been forgotten. Having once made of their minds as to Appellant’s guilt, I believe that the Board members could not in good conscience hear the case with proper judicial impartiality, and so I would reverse the Board.